NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT oF NEW JERSEY
sTEvEN KADONSKY,
civil Acrion No. 13-5819 (MAS)
Petitioner,
v. § MEMORANDUM oPINloN

UNITED STATES OF AMERICA,

Respondent.

 

SHIPP, District Judge

Pending before this Court is Petitioner Steven Kadonsky’s (“Petitioner”) Motion for
Reconsideration (“Motion”), (Mot. for Recons., ECF No. 7), of this Court’s Opinion and Order
finding his motion to vacate pursuant to 28 U.S.C. § 2255 time-barred. (Op. & Order, ECF Nos.
5, 6.) Respondents have not filed an opposition

The scope of a motion for reconsideration of a final judgment under Rule 59(e) is extremely
limited. B!yslone v. Horn, 664 F.3d 397, 415 (3d Cir. 2011). lt requires the moving party to set
forth the factual matters or controlling legal authorities it believes the Court overlooked When
rendering its initial decision. Blyslone, 664 F.3d at 414; see L. Civ. R. 7.l(i) (goveming motions
for reconsideration). To prevail on a motion for reconsideration under Rule 59(e), the movant
must show “(l) an intervening change in the controlling law; (2) the availability of new evidence
that was not available when the court [rendered the judgment in question]; or (3) the need to correct
a clear error of law or fact or to prevent manifest injustice.” Blystone, 664 F.3d at 415 ; see US.
ex rel. Schumann v. Astrazeneca Pharm. L.F., 769 F.3d 837, 848-49 (3d Cir. 2014). To prevail

under the third prong, the movant must show that “dispositive factual matters or controlling

decisions of law were brought to the court’s attention but not considered.” Mitchell v. Twp. of
Wz'llz'ngboro Municz`pality Gov ’1‘, 913 F. Supp. 2d 62, 77-78 (D.N.J. 2012) (quotation and citation
omitted). “Thc standard of review involved in a motion for reconsideration is high and relief is to
be granted sparingly.” ld. at 78.

Petitioner does not point to an intervening change in the controlling law, nor does he rely
on any new evidence that was not available when the Court rendered the prior judgment. The
Court, therefore, analyzes Petitioner’s arguments solely under the third prong of the legal standard
described above-the need to correct a clear error of law or fact or to prevent manifest injustice.

ln his Motion, Petitioner asserts that the Court overlooked his documents supporting the
timeliness of his petition. That is not the case. In fact, the Court thoroughly considered Petitioner’s
argument for equitable tolling and found it inapplicable (See Op. & Order 2.) “Equitable tolling
is a remedy Which should be invoked ‘only sparingly.”’ United States v. Bass, 268 F. App’x 196,
199 (3d Cir. 2008) (quoting Um`ted States v. Midgley, 142 F.3d 174, 179 (3d Cir. 1998)). To be
entitled to equitable tolling, a habeas petitioner must show: “(1) that he faced ‘extraordinary
circumstances that stood in the way of timely tiling,’ and (2) that he exercised reasonable
diligence” in pursuing his rights throughout the period to be tolled. United States v. Johnson, 590
F. App’x 176, 179 (3d Cir. 2014) (quoting Pabon v. Mahanoy, 654 F.3d 385, 399 (3d Cir. 2011)).

While Petitioner Was under the impression that his federal sentence had expired prior to
the completion of his state sentence, that does not negate the fact that the United States Code
unambiguously tolls the term of supervised release. See 18 U.S.C. § 3624(e) (“A term of
supervised release does not run during any period in which the person is imprisoned in connection
With a conviction for a Federal, State, or local crime unless the imprisonment is for a period of less

than [thirty] consecutive days.”) That Petitioner, Petitioner’s attorney, the government, or the

Bureau of Prisons misled Petitioner on the expiration of his sentence, whether from ignorance of
the law or excusable neglect, does not constitute an extraordinary circumstance for purposes of
equitable tolling. See Um'ted States v. Johnson, 544 U.S. 295, 311 (2005) (“we have never
accepted pro se representation alone or procedural ignorance as an excuse for prolonged
inattention when a statute’s clear policy calls for promptness”); United States v. Thomas, 713 F.3d
165, 174 (3d Cir. 2013) (mere excusable neglect is insufficient to warrant tolling); Johnson v.
Hendrz'clcr, 314 F.3d 159, 163 (3d Cir. 2002) (noting that “courts of appeals . . . have consistently
rejected the argument that an attorney’s mistake in determining the date a habeas petition is due
constitutes extraordinary circumstances for purposes of equitable tolling”); King v. Bartkowski,
No. 11-4358, 2012 WL 5199166, at *4 (D.N.J. Oct. 18, 2012) (“ignorance of the law, even for an
incarcerated pro se petitioner, generally does not excuse prompt filing.”) (citing Fisher v. Johnson,
174 F.3d 710, 714 (Sth Cir. 1999), cert denied, 531 U.S. 1164 (2001)).

Furthermore, Petitioner asserts that his conviction became final in May 2002 and that he
was under the incorrect assumption_-based on his communication with the New Jersey State
Prison Classification Department_that his sentence expired in lanuary 2003. (See Mot. 2-3.)
Petitioner has not explained, however, why he did not file his habeas petition prior to January
2003, when he still believed his sentence was running, and the one-year statute of limitations had
not yet expired. For these reasons, Petitioner has presented no basis for equitable tolling of the

statute of limitations The Court, accordingly, denies Petitioner’s motion for reconsideration

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNlTED STATES DISTRICT JUDGE

Dated: April 9, 2019

